August 30, 2016.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  VERNON KENT MAREE AND FRONT ROW PARKING INC., Appellants

NO. 14-15-00816-CV                          V.

                    BALDEMAR (VAL) ZUNIGA, Appellee
                     ________________________________

       This cause, an appeal from the judgment signed, August 26, 2015, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion. We
further order that all costs incurred by reason of this appeal be paid by appellee,
Baldemar (Val) Zuniga. We further order this decision certified below for
observance.